UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05896 DWS Target Fund (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:04/30 DWS LifeCompass Protect 2017 Fund Date of fiscal year end:07/31 DWS Target 2010 Fund DWS Target 2011 Fund DWS Target 2012 Fund DWS Target 2013 Fund DWS Target 2014 Fund Date of reporting period:7/1/10-6/30/11 ***** FORM N-Px REPORT ***** ICA File Number: 811-05896 Reporting Period: 07/01/2010 - 06/30/2011 DWS Target Fund ADWS TARGET 2010 FUND There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. BDWS TARGET 2011 FUND There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. CDWS TARGET 2012 FUND There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. DDWS TARGET 2013 FUND There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. EDWS TARGET 2014 FUND There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. G DWS LIFECOMPASS PROTECT 2017 FUND There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DWS Target Fund By (Signature and Title) /s/W. Douglas Beck W. Douglas Beck, Chief Executive Officer and President Date8/18/11
